Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a continuation of US application 14/573352, now US patent 10617666, filed 12/17/2014, which claims benefit of foreign applications EP13197821.5, filed December 17, 2013, and EP14187228.3, filed October 1, 2014.  Claims 1-21 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted March 1, 2020 is acknowledged wherein new claims 2-21 ae introduced.

Information Disclosure Statement
	Two identical copies of the same information disclosure statement have been submitted August 6, 2020.  Therefore only one copy has been considered and the other is rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1 and 12-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating specific metabolic disorders connected with glucose metabolism, such as those recited in the dependent claims 2-11, does not reasonably provide enablement for a method of treating all possible metabolic disorders whatsoever. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988)
at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApIs 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
Nature of the invention: The claimed invention is a therapeutic method for treating a disease. In order to be enabled for the full scope of the claims, one of ordinary skill in the art must be able to treat the full scope of diseases falling within the claimed scope based on Applicant's disclosure.
The state of the prior art: The sodium-dependent glucose cotransporter type 2 is specifically involved in reuptake of glucose from the urine. Its inhibition leads to glycosuria and loss of blood sugar.
Metabolic disorders are known in the prior art. Some of these disorders, such as diabetes mellitus and insulin resistance, involve hyperglycemia and could, in part, be treated by methods involving lowering blood sugar. However, disorders of glucose metabolism are only one subclass of metabolic disorders. Other metabolic disorders, such as Pompe disease, Gaucher disease, phenylketonuria, urea cycle disorders, mucopolysaccaridosis, and cobalamin metabolic disorders, for example. (See references Jamil et al., Belanger et al., Zafeiriou et al., Sidransky et al., Carrillo-Carasco et al., and Mew et al., included with PTO-1449)
The relative skill of those in the art: The relative skill in the art is high.
The predictability or unpredictability of the art: There are numerous metabolic pathways in the human body, involving a vast number of different metabolites and enzymes. Any of these pathways could potentially be subject to dysfunction, leading to a metabolic disorder. There is no particular metabolite or gene that is implicated in every metabolic disorder. Therefore the treatment of such disorders is complex and unpredictable.
The Breadth of the claims: The claimed invention is extremely broad, encompassing methods of treating any metabolic disorder whatsoever.
The amount of direction or guidance presented: The specification provides guidance for lowering blood sugar in a feline, and describes a number of conditions such as diabetes, insulin 
The presence or absence of working examples: The specification describes the effect of SGLT2 inhibiting compounds on cats suffering from hyperglycemia, prediabetes, type 2 diabetes, and obesity. However, all of these examples focus on disorders involving glucose. None of the working examples provide any methods to treat conditions not part of this cluster of disorders.
The quantity of experimentation necessary: In order to practice the full range of claimed methods, one of ordinary skill in the art would have to develop methods of treating a wide variety of different conditions that fall under the definition of metabolic disorders. As both the prior art and Applicant's disclosure only identify SGLT2 inhibitors as being useful for treating diabetes and a cluster of related conditions, these methods would have to be developed without any assistance from the disclosure, with no expectation of success, thereby necessitating an undue burden of unpredictable experimentation.
Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for the treatment of all possible metabolic disorders.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The base claim is drawn to a method of treating a disease comprising administering a compound, but does not define what subject the compound is administered to. Therefore the claims are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-11, 14-16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gant et al. (US pre-grant publication 2010/0167988, cited in PTO-1449)
	The claimed invention is directed to a method of treating a metabolic disorder in a feline comprising administering a SGLT2 inhibitor to the feline.  Various dependent claims define the metabolic disorder as diabetes or related disorders, and the SGLT2 inhibitor as one of a number of different phenyl C-glycoside compounds.
	Gant et al. discloses the SGLT2 inhibitor dapagliflozin, which falls within the structures of instant claims 14-15, and various isotopic derivatives thereof. (p. 1 paragraphs 3-4, p. 2 paragraphs 12-14) In addition to treating humans, the compound can also be used for treating cats. (p. 8 paragraph 84) These compounds can be used to treat type 1 diabetes, type 2 diabetes, obesity, and other disorders that can be treated by administering a SGLT2 inhibitor. (p. 7 paragraph 73) The compounds can be administered orally or parenterally. (p. 5 paragraph 54) They can further be co-administered with other antidiabetic drugs including insulin. (p. 8 paragraphs 85-89) For these reasons Gant et al. anticipates the claimed invention.

Claims 1-11, 14-16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bindra et al. (US 7851502, cited in PTO-1449)
	The claimed invention is directed to a method of treating a metabolic disorder in a feline comprising administering a SGLT2 inhibitor to the feline.  Various dependent claims define the metabolic disorder as diabetes or related disorders, and the SGLT2 inhibitor as one of a number of different phenyl C-glycoside compounds.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gant et al. (US pre-grant publication 2010/0167988, cited in PTO-1449)
The disclosure of Gant et al. is discussed above.  Gant et al. further discloses a broad dose range of 0.1-500 mg/kg.  While Gant et al. does not specifically describe the dose range of 0.01-5 mg/kg recited in instant claim 17, it would have been obvious to one of ordinary skill in the art at the time of the invention to practice the therapeutic method for this dose range, as the range described by Gant et al. overlaps with the claimed range, and one of ordinary skill in the art would have regarded the dosage as a result-effective variable.
Therefore the invention taken as a whole is prima facie obvious.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bindra et al. (US 7851502, cited in PTO-1449)
The disclosure of Bindra et al. is discussed above.  Bindra et al. further discloses in vivo studies in rats at 0.1, 1, or 5 mg/kg/day. (column 32 lines 1-36) While Gant et al. does not specifically describe the appropriate dose for a feline subject, it would have been obvious to one of ordinary skill in the art at the time of the invention to determine the appropriate therapeutic dose for other animal subjects such as cats, as one of ordinary skill in the art would have regarded the dosage as a result-effective variable.
Therefore the invention taken as a whole is prima facie obvious.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gant et al. as applied to claims 1-11 and 14-21 above, and further in view of Zhao et al. (US patent 9505734, cited in PTO-892)
The disclosure of Gant et al. is discussed above.  Gant et al. does not disclose a method using an L-proline complex of a SGLT2 inhibitor.
Zhao et al. discloses deoxyglucose SGLT2 inhibitors for treating diabetes, including those based on dapagliflozin. (column 2 lines 30-34, column 15 line 31 – column 16 line 21) Zhao et al. further discloses a cocrystal of one of these compounds and L-proline, which possesses improved storage stability. (column 59 lines 12-36)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitor proline complex described by Zhao et al. in place of dapagliflozin in the method described by Gant et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because the two compounds are recognized in the art as being 
Therefore the invention taken as a whole is prima facie obvious.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bindra et al. as applied to claims 1-11 and 14-21 above, and further in view of Zhao et al. (US patent 9505734, cited in PTO-892)
The disclosure of Bindra et al. is discussed above.  Bindra et al. does not disclose a method using an L-proline complex of a SGLT2 inhibitor.
Zhao et al. discloses deoxyglucose SGLT2 inhibitors for treating diabetes, including those based on dapagliflozin. (column 2 lines 30-34, column 15 line 31 – column 16 line 21) Zhao et al. further discloses a cocrystal of one of these compounds and L-proline, which possesses improved storage stability. (column 59 lines 12-36)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitor proline complex described by Zhao et al. in place of dapagliflozin in the method described by Bindra et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because the two compounds are recognized in the art as being equivalent and useful for the same purpose, and furthermore in view of the recognition that they possess the same biological effect of SGLT2 inhibition and a similar chemical structure.
Therefore the invention taken as a whole is prima facie obvious.

Effective Filing Date
With respect to the Reference Zhao et al. US9505734 discussed above, this reference is an English language version of PCT publication WO2014/094544, (Reference included with PTOP-892) .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10617666. (Cited in PTO-892, herein referred to as ‘666) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘666 anticipate the claimed invention.
Specifically, claim 1 of ‘666 claims a method of treating a metabolic disorder falling within the scope of instant claim 2 comprising administering to a feline subject a compound falling within the scope of instant claims 14-15 and 20 at a dosage falling within the scope of instant claim 17, thereby .

Claims 1-10, 14, 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 27 of U.S. Patent No. 10220017. (Cited in PTO-892, herein referred to as ‘017) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘017 anticipate the claimed invention.  Specifically, claim 1 of ‘017 claims a SGLT2 inhibitor compound having a structure falling within the scope of instant claims 14, 15, and 20, and claim 27 of ‘017 claims a method of treating a feline animal suffering from a metabolic disorder falling within the scope of instant claims 1-10, therefore anticipating the claimed invention.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	3/24/2021